John I. Purtle, Justice, dissenting. I dissent for the reason that the jury was allowed to consider or speculate on how the parole system works in Arkansas and how it would affect appellant’s sentence. As the majority recognizes, we have previously reversed convictions when a court or other officials commented on the parole eligibility of an accused. Since the court is not allowed to explain the system to the jury, Bush v. State, 261 Ark. 577, 550 S.W. 2d 175 (1977), certainly the jury should not be allowed to speculate on it by trying to figure out how the system would work as it relates to the sentence they impose. There is absolutely nothing in the record to indicate that the jury even possessed any accurate knowledge of how the system really works. This information may have been completely erroneous. As far as I am concerned, it was proper to question the jury on this subject pursuant to Ark. Stat. Ann. § 28-1001 (Repl. 1979), Uniform Rules of Evidence, Rule 606(b), relating to extraneous prejudicial information which may have been considered in deliberation. Not only does the majority hold that it was not prejudicial error for the court to fail to set aside this verdict, which was obviously based at least in part on matters not before the jury, it encourages future juries to speculate on parole eligibility when assessing a sentence. If we are going to reverse our previous holdings and allow such matters to be considered by the jury, we should not only allow but require the court to give the jury instructions reflecting the manner in which the parole system is actually supposed to work. In my opinion, this would play havoc with the system as it now operates. We have previously stated that if the jury even seeks information about the parole system the court should explain to them that it was a matter of no concern to them. Andrews v. State, 251 Ark. 279, 472 S.W. 2d 86 (1971). Therefore, I would reverse and remand. I am authorized to state that Mays, J., joins me in this dissent.